Citation Nr: 0531148	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a digestive system 
disability, to include post-operative hiatal hernia, acid 
reflux disease, and food allergy.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1994 to March 
1997, with three additional periods of active duty for 
training:  January 6, 1989 to May 11, 1989; February 8, 1991 
to July 13, 1991, and February 18, 1992 to April 17, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran's statements, his spouse's statement, his 
available service medical records, and his private treatment 
records have been reviewed.  The veteran claims entitlement 
to service connection for digestive system disorders, 
including hiatal hernia, acid reflux disease, and food 
allergy.

National Guard Records

 "VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency."  
38 C.F.R. § 3.159(c)(2) (2005).  This includes service 
medical records.  Id.  "Records of veterans on National 
Guard duties are maintained by the personnel office of the 
Service National Guard Center where the veteran is serving."  
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M-21-1, Part III, Ch. 4, § 4.01(b)(1)(c), Change 131 
(February 25, 2005).  

Here, the claims folder contains service medical records from 
the veteran's February 1994 to March 1997 active duty service 
period, but not from the periods of active duty for training.  
The RO requested service medical records from the Records 
Management Center in St. Louis, Missouri in October 2002, but 
no such records were found.  In July 2003, the RO requested 
National Guard service records, but again no such records 
were found.  It is not apparent from the claims file that the 
RO requested information from the veteran as to which 
National Guard unit(s) he belonged, nor did the RO request 
records from any specific National Guard unit.  Thus, 
additional development is necessary.



Private Treatment Records

"VA will make reasonable efforts to obtain relevant records 
[from] private medical care providers...Such reasonable efforts 
will generally consist of an initial request for the records, 
and if the records are not received, at least one follow-up 
request."  38 C.F.R. § 3.159(c)(1) (2005).  The veteran must 
provide VA with the information necessary to collect records 
from these private medical care providers.  38 C.F.R. 
§ 3.159(c)(1)(i) (2005).  

The veteran's February 2002 statement mentions that he 
visited an emergency room at a German hospital while in the 
active service.  The claims folder does not contain records 
from that hospital, nor does it show that the RO requested 
additional information from the veteran regarding the German 
physician.  Thus, additional development is necessary.

The May 2002 treatment record from Dr. Kotfila mentions that 
the veteran  went to the Baptist Emergency Room with severe 
epigastric pain and abdominal bloating.  The claims folder 
does not contain records from Baptist Emergency Room, nor 
does it show that the RO requested additional information 
from the veteran regarding the emergency room visit.  Thus, 
additional development is necessary.

Nature and Etiology of Current Disability

Review of the veteran's available service medical records 
reflect normal health at entry into active service.  He is, 
therefore, presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).

During service, the veteran was treated on two occasions for 
stomach disorders.  A July 1995 treatment record reflects 
treatment for stomach cramps, diarrhea, and heartburn, with 
facial swelling.  The report indicates the possibility of a 
food allergy.  Then, in June 1996, the veteran was again seen 
for stomach cramps and diarrhea.

Following service, the veteran was again treated for 
digestive disorders.  A January 2002 report reflects an 
impression of gastroesophageal reflux disease (GERD) 
symptoms.  The following month a hiatal hernia was noted in 
an EGD (esophagogastroduodenoscopy) report.  In April 2002, 
the veteran underwent a Nissen fundoplication.

The veteran contends that he is entitled to service 
connection for his digestive system disorders, because they 
are reflected in his service records and are apparent after 
service.  "BVA panels must consider only independent medical 
evidence to support their findings rather than provide their 
own medical judgment." Colvin v. Derwinski, 1 Vet. App. 171, 
172 (1991).  Because there exists no medical opinion on the 
record as to the nature and etiology of the veteran's current 
digestive system disorders, a medical opinion assessing the 
veteran's current disability and whether any current 
disability is in any way related to service is needed.  
38 U.S.C.A. § 5103A(d) (West 2002).

In view of the foregoing, this case is remanded to the RO for 
the following  action:

1.	Contact the veteran to obtain information 
regarding his reserve service, including 
the specific units in which he served, 
and the dates of such service.  Then, 
contact each reserve unit and request 
that any and all service medical records 
be provided. 

2.	Contact the veteran to obtain information 
regarding any and all private treatment 
he has received for his digestive system 
disorders, including both the German 
medical facility In Pirmasens, Germany, 
and the Baptist Emergency Room (See Dr. 
Kotfila's note of May 29, 2002).  The 
information the veteran supplies should 
include the physician or hospital name, 
the addresses, and the dates of service.  
Then, contact each private treatment 
facility and obtain any and all treatment 
records regarding the veteran's digestive 
system disorders. 

3.	Afford the veteran a VA examination of 
the digestive system to determine the 
current nature and etiology of his 
digestive system disorder.  
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should diagnose and 
report the current status of the 
veteran's digestive system 
disability
*	If it is determined that the 
veteran does have a current 
digestive system disability, the 
examiner should offer an opinion 
as to whether it is more likely 
than not (i.e. probably greater 
than 50 percent), at least as 
likely as not (i.e. probably 50 
percent), or less likely than not 
(i.e. probably less than 50 
percent) that the veteran's 
current digestive system disorder 
is causally related to the 
veteran's military service.  The 
clinical basis for the opinion 
should be set forth in detail.

4.	Readjudicate the claim of entitlement to 
service connection for a digestive system 
disability, to include post-operative 
hiatal hernia, acid reflux disease, and 
food allergy.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The purpose 
of this REMAND is to ensure due process of law. No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

